Citation Nr: 1454895	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to an effective date prior to July 24, 2008, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1974. 

This matter came before the Board of Veterans' Appeals (Board) from October 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2011, the Veteran testified at a hearing before the undersigned at the RO.  In March 2013, the Board remanded the claim for a compensable rating for left ear hearing loss for additional development.  

The claim for an effective date prior to July 24, 2008, for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

At all times during the appeal the Veteran's hearing loss has been manifested by Level I hearing loss in the nonservice-connected right ear and a Level II hearing loss in the service-connected left ear.

CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1160, 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

The Board finds that the letter the RO provided the Veteran in August 2008, prior to the October 2008 rating decision, provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court also held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the November 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service treatment records, including from Micken Hearing Services, Hillcrest Medical Center as well as the Muskogee and Black Hills VA Medical Centers, in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was provided with VA examinations in August 2008 and June 2013 which the Board finds are adequate to adjudicate the claim, and the 2013 examination substantially complies with the Board's remand instructions.  These reports include a detailed medical history, an examination, and findings as to the severity of the disability that allows the Board to rate it under all applicable rating criteria.  38 U.S.C.A. § 5103A(d).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



The Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A current level of disabilty can include multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  This is referred to as a staged rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The October 2008 rating decision confirmed and continued a non compensable rating for left ear hearing loss under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the claim was filed in 2008, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate, as for example because of language difficulties, or inconsistent speech discrimination scores.  

When impaired hearing is service connected in only one ear, then the nonservice-connected ear will be assigned a numeric designation of I unless the service-connected hearing loss is at least 10 percent disabling and there is hearing impairment in the non service-connected ear under 38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  

With the above criteria in mind, the Board notes that at the August 2008 VA examination the Veteran had puretone thresholds 25, 50, 65, and 90 decibels in the service-connected left ear and puretone thresholds of 15, 40, 70, and 75 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 57.5 decibels in the service-connected left ear and 50 decibels in the non service-connected right ear.  Speech recognition ability was 96 percent in the in the service-connected left ear and 98 percent in the non service-connected right ear.  

At the June 2013 VA examination, the Veteran had puretone thresholds 40, 55, 70, and 85 decibels in the service-connected left ear and puretone thresholds of 30, 50, 60, and 65 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 62 decibels in the service-connected left ear and 51 decibels in the non service-connected right ear.  Speech recognition ability was 96 percent in the in the service-connected left ear and 100 percent in the non service-connected right ear.  

Applying the above credible test results to 38 C.F.R. § 4.85, Table VI, shows that the Veteran, in his service-connected left ear, had a numeric designation of II at both of his VA examinations.  These tests results do not show that the Veteran met the criteria for at least a 10 percent rating for the hearing loss in his service-connected left ear.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  A numeric designation of at least X would need to be shown.  Therefore, the nonservice-connected right ear must be assigned a numeric designation of I at all times when evaluating if the Veteran meets the criteria for a compensable rating for his service-connected left ear hearing loss.  Id.

Applying the above credible test results to 38 C.F.R. § 4.85, Table VII, with the Veteran having at his worst a numeric designation of II for the service-connected left ear and a numeric designation of I for the non service-connected right ear, does not show that he met the criteria for a compensable rating for the service-connected left ear hearing loss under 38 C.F.R. § 4.85.  Therefore, the Board finds that the claim for a compensable rating for his service-connected left ear hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart, supra.

As to 38 C.F.R. § 4.86(a), at the above examinations the Veteran did not have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in his service-connected left ear.  Consequently, 38 C.F.R. § 4.86(a) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart, supra.

As to 38 C.F.R. § 4.86(b), at the above examinations while the Veteran had a threshold of 30 decibels or less at 1,000 Hz at the August 2008 VA examination, he did not have a threshold of 70 decibels or more at 2,000 Hz at that time.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart, supra.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record from the Veteran and others, but considers the objective, calibrated measurements of the disability to be more probative than subjective complaints.  

Lastly, because the Veteran has never claimed that his hearing loss, acting alone or in conjunction with his other service connected disability, prevents him from obtaining and/or maintaining employment, the Board need not consider whether the Veteran meets the criteria for a total disability rating based on individual unemployability.  

ORDER

A compensable rating for left ear hearing loss is denied.

REMAND

As to claim for an effective date prior to July 24, 2008, for the grant of service connection for tinnitus, in July 2013 the Veteran filed a notice of disagreement to the June 2013 rating decision that granted service connection for tinnitus effective from June 12, 2013.  While the AOJ in a subsequent June 2014 rating decision granted the Veteran an earlier July 24, 2008, effective date for the grant of service connection for tinnitus, it did not thereafter ever issue a statement of the case as to this claim.  Therefore, the Board finds that a remand for a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED to the AOJ for the following action:

Issue a statement of the case with respect to the Veteran's claim for an effective date prior to July 24, 2008, for the grant of service connection for tinnitus.  If the Veteran files a timely substantive appeal as to the issue, it should be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


